Prewitt, Justice
(dissenting).
Since the majority opinion copies the Private Act in question, it is not necessary to recopy it here.
It seems to me that the first paragraph of the majority opinion shows that the Act in question is clearly unconstitutional. This paragraph reads as follows:
“This appeal involves the constitutionality of a Private Act of the Legislature providing for two additional Justices of the Peace for the incorporated town of Erwin. ’ ’
The caption indisputably provides for two Justices of the Peace for the town of Erwin, while the body of the Act provides that the Town of Erwin, being an incorporated town in the County of Unicoi, be and hereby is authorized to have two Justices of the Peace in addition to the number notv allowed by státute.
The majority opinion states correctly that under the general law of the State every incorporated town is entitled to one Justice of the Peace * * *. The caption of *122the Act in question provided for two Justices of the Peace for the town, and the body of the Act plainly states that two Justices of the Peace are provided for “in addition to the number now .allowed by statute. ’ ’
Webster defines “addition” as meaning “added; increase; augmentation; accession.” Giving the words “in addition” their ordinary meaning, the body of the Act can only mean that it provides for three Justices of the Peace instead of two and thereby violates Article 2, Sec. 17 of our Constitution in that the body of the Act is broader than its caption. It cannot be said that the provisions of the body of the Act are immaterial.
For the reasons stated, I think the Act is obviously and clearly unconstitutional.
I therefore respectfully dissent from the majority view.
Tomlinson, Justice, joins me in this dissenting opinion.